Thomas, J.
In this case the exceptions are overruled, the indictment being sufficient, and the instructions to the jury correct, as the law then stood.
No judgment, however, can be entered. The St. of 1853, c. 399, passed since the verdict was rendered, in effect repealed the provisions of the Rev. Sts. c. 50, § 17, under which the indictment was found, so far as they relate to the keeping of 11 cards, billiards, bowls, quoits, and other like instruments, for amusement merely, or for any other purpose than gaming for money or other property.” The indictment does not charge the keeping of the cards or props for the purpose o. gaming. It charges the doing of a thing unlawful when done, and when the indictment was found and the verdict returned, but not unlawful now. No exception is made in the St. of 1853, of cases where proceedings have already been instituted. The result is that judgment must be arrested.

Judgment arrested.